JUDGMENT
Tsoucalas, Senior Judge:
In accordance with the decision (Sept. 2, 1999) and mandate (Oct. 25,1999) of the United States Court of Appeals for the Federal Circuit (“CAFC”), Appeal Nos. 98-1547, -1548, -1582, it is hereby
Ordered, adjudged and decreed that the decision and order of this Court in connection with NSK Ltd. v. United States, 21 CIT 617, 969 F. Supp. 34 (June 17, 1997), which directed Commerce to “review the record to (a) determine whether it is possible to remove those portions of Koyo’s warranty expenses which relate to non-scope merchandise from adjustments to FMV or (b) deny the adjustment if such removal cannot be made,” is vacated, and the Court reinstates Commerce’s handling of Koyo’s home market warranty expenses in the final determination, and the CAFC having affirmed this Court on ah other issues, judgment is entered accordingly.